DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6/12/20.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/21 and 3/17/22 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9, 11-15, 17-18, 20 of U.S. Patent No 11,115,115. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below:

1. A method comprising: receiving, by a wireless device, access network information indicating an access network type; selecting, based on the access network type, a non-access stratum (NAS) period among: a first value associated with a geostationary earth orbit (GEO) non-terrestrial network (NTN) access network type; and a second value associated with a low earth orbit (LEO) NTN access network type; initiating a NAS procedure by sending a NAS request message, wherein a start of the NAS period is based on the sending; and aborting the NAS procedure based on an expiry of the NAS period.
1. A method comprising: receiving, by a wireless device from a non-terrestrial network (NTN) base station, access network information indicating an access network type of a plurality of access network types comprising: a geostationary earth orbit (GEO) NTN access network type; and a low earth orbit (LEO) NTN access network type; selecting, based on the access network type, a first non-access stratum (NAS) period among a plurality of periods comprising: a first value associated with the GEO NTN access network type; and a second value associated with the LEO NTN access network type; initiating a NAS procedure by sending, to an access and mobility management function (AMF) via the NTN base station, a first NAS request message, wherein a start of the first NAS period is based on the sending; and in response to an expiration of the first NAS period, aborting the NAS procedure.
2. The method of claim 1, wherein the receiving the access network information comprises receiving the access network information from a non-terrestrial network (NTN) base station.
1. A method comprising: receiving, by a wireless device from a non-terrestrial network (NTN) base station,
3. The method of claim 2, wherein the sending a first NAS request message comprises sending a first NAS request message to an access and mobility management function (AMF) via the NTN base station.
1.  to an access and mobility management function (AMF) via the NTN base station
4. The method of claim 1, wherein the first value is longer than the second value.
2. The method of claim 1, wherein the first value is longer than the second value.
5. The method of claim 1, wherein the second value is further associated with a terrestrial network (TN) access network type.
3. The method of claim 1, wherein the second value is further associated with a terrestrial network (TN) access network type.
6. The method of claim 5, wherein the TN access network type comprises at least one of: a wide-band evolved terrestrial radio access (WB-E-UTRA) type; or a new radio (NR) type.
4. The method of claim 3, wherein the TN access network type comprises at least one of: a wide-band evolved terrestrial radio access (WB-E-UTRA) type; or a new radio (NR) type.
7. The method of claim 1, further comprising sending, by the wireless device, a second NAS request message in response to the expiration of the NAS period, wherein the second NAS request message is based on the NAS request message.
5. The method of claim 1, further comprising sending, by the wireless device to the AMF, a second NAS request message in response to the expiration of the first NAS period, wherein the second NAS request message is based on the first NAS request message.
8. The method of claim 1, further comprising: receiving, by the wireless device from an AMF, backhaul network information corresponding to a core network; determining a second NAS period based on the backhaul network information; and sending, to the AMF, a third NAS request message, wherein a start of the second NAS period is based on the sending the third NAS request message.
7. The method of claim 1, further comprising: receiving, by the wireless device from the AMF, backhaul network information corresponding to a core network; determining a second NAS period based on the backhaul network information; and sending, to the AMF, a third NAS request message, wherein a start of the second NAS period is based on the sending the third NAS request message.
9. The method of claim 8, wherein the backhaul network information comprises at least one of: NTN type information; backhaul latency information; or altitude information.
8. The method of claim 7, wherein the backhaul network information comprises at least one of: NTN type information; 1Docket No.: 19-1079U backhaul latency information; or altitude information.
10. The method of claim 9, wherein the NTN type information comprises at least one of: a parameter indicating a GEO; a parameter indicating a medium earth orbit (MEO); or a parameter indicating a LEO.
9. The method of claim 8, wherein the NTN type information comprises at least one of: a parameter indicating a GEO; a parameter indicating a medium earth orbit (MEO); or a parameter indicating a LEO.
11. A wireless device, comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive access network information indicating an access network type; select, based on the access network type, a non-access stratum (NAS) period among: a first value associated with a geostationary earth orbit (GEO) non- terrestrial network (NTN) access network type; and a second value associated with a low earth orbit (LEO) NTN access network type; initiate a NAS procedure by sending a NAS request message, wherein a start of the NAS period is based on the sending; and abort the NAS procedure based on an expiry of the NAS period.
11. A wireless device, comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive, from a non-terrestrial network (NTN) base station, access network information indicating an access network type of a plurality of access network types comprising: a geostationary earth orbit (GEO) NTN access network type: and a low earth orbit (LEO) NTN access network type; select, based on the access network type, a first non-access stratum (NAS) period among a plurality of periods comprising: a first value associated with the GEO NTN access network type; and a second value associated with the LEO NTN access network type; initiate a NAS procedure by sending, to an access and mobility management function (AMF) via the NTN base station, a first NAS request message, wherein a start of the first NAS period is based on the sending; and in response to an expiration of the first NAS period, abort the NAS procedure.
12. The wireless device of claim 11, wherein the receiving the access network information comprises receiving the access network information from a non-terrestrial network (NTN) base station.
11. A wireless device, comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive, from a non-terrestrial network (NTN) base station,
13. The wireless device of claim 12, wherein the sending a first NAS request message comprises sending a first NAS request message to an access and mobility management function (AMF) via the NTN base station.
11. to an access and mobility management function (AMF) via the NTN base station
14. The wireless device of claim 11, wherein the first value is longer than the second value.
12. The wireless device of claim 11, wherein the first value is longer than the second value.
15. The wireless device of claim 11. wherein the second value is further associated with a terrestrial network (TN) access network type.
13. The wireless device of claim 1 1, wherein the second value is further associated with a terrestrial network (TN) access network type.
16. The wireless device of claim 15, wherein the TN access network type comprises at least one of: a wide-band evolved terrestrial radio access (WB-E-UTRA) type; or a new radio (NR) type.
14. The wireless device of claim 13, wherein the TN access network type comprises at least one of: a wide-band evolved terrestrial radio access (WB-E-UTRA) type; or a new radio (NR) type.
17. The wireless device of claim 11. wherein the instructions, when executed by the one or more processors, further cause the wireless device to send a second NAS request message in response to the expiration of the NAS period, wherein the second NAS request message is based on the NAS request message.
15. The wireless device of claim 11, further comprising sending, by the wireless device to the AMF, a second NAS request message in response to the expiration of the first NAS period, wherein the second NAS request message is based on the first NAS request message.
18. The wireless device of claim 11, wherein the instructions, when executed by the one or more processors, further cause the wireless device to: receive, from an AMF, backhaul network information corresponding to a core network; determine a second NAS period based on the backhaul network information; and send, to the AMF, a third NAS request message, wherein a start of the second NAS period is based on the sending the third NAS request message.
17. The wireless device of claim 11, further comprising: receiving, by the wireless device from the AMF, backhaul network information corresponding to a core network; determining a second NAS period based on the backhaul network information; and sending, to the AMF, a third NAS request message, wherein a start of the second NAS period is based on the sending the third NAS request message.
19. The wireless device of claim 18, wherein the backhaul network information comprises at least one of: NTN type information; 3Docket No.: 19-1079U2 backhaul latency information; or altitude information.
18. The wireless device of claim 17, wherein the backhaul network information comprises at least one of: NTN type information; backhaul latency information; or altitude information.
20. A system comprising: a non-terrestrial network (NTN) base station comprising: one or more first processors; and first memory storing instructions that, when executed by the one or more first processors, cause the NTN base station to transmit access network information indicating an access network type; and a wireless device comprising: one or more second processors; and second memory storing instructions that, when executed by the one or more second processors, cause the wireless device to: receive the access network information; select, based on the access network type, a non-access stratum (NAS) period among: a first value associated with a geostationary earth orbit (GEO) non- terrestrial network (NTN) access network type; and a second value associated with a low earth orbit (LEO) NTN access network type; initiate a NAS procedure by sending a NAS request message, wherein a start of the NAS period is based on the sending; and abort the NAS procedure based on an expiry of the NAS period.
20. A system comprising: a non-terrestrial network (NTN) base station comprising: one or more first processors; and first memory storing instructions that, when executed by the one or more first processors, cause the NTN base station to send access and network information indicating an access network type of plurality of access network types comprising: a geostationary earth orbit (GEO) NTN access network type; and a low earth orbit (LEO) NTN access network type; and a wireless device comprising: one or more second processors; and second memory storing instructions that, when executed by the one or more second processors, cause the wireless device to: receive the access and network information; 3Docket No.: 19-1079U select, based on the access network type, a first non-access stratum (NAS) period among a plurality of periods comprising: a first value associated with the GEO NTN access network type; and a second value associated with the LEO NTN access network type; initiate, a NAS procedure by sending, to an access and mobility management function (AMF) via the base station, a first NAS request message, wherein a start of the first NAS period is based on the sending; and in response to an expiration of the first NAS period, abort the NAS procedure.



Allowable Subject Matter
Claims 1-20 are allowed.

Claims 1-20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … receiving, by a wireless device, access network information indicating an access network type; selecting, based on the access network type, a non-access stratum (NAS) period among: a first value associated with a geostationary earth orbit (GEO) non-terrestrial network (NTN) access network type; and a second value associated with a low earth orbit (LEO) NTN access network type; initiating a NAS procedure by sending a NAS request message, wherein a start of the NAS period is based on the sending …in combination with other limitations recited as specified in Claim 1.
The first closest prior art of record is 3GPP "3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; Non-Access-Stratum (NAS) protocol for 5G System (5GS); Stage 3 (Release 16)", 3GPP DRAFT; DRAFT_24501 -G10; vol. CT WG1; 12 June 2019; P051750901  (As disclosed in the IDS). 3GPP teaches a method comprising: receiving, by a wireless device from a base station, access network information indicating an access network type of a plurality of access network types initiating a NAS procedure by sending, to an access and mobility management function (AMF) via the base station, a first NAS request message, wherein a start of the first NAS period is based on the sending; and in response to an expiration of the first NAS period, aborting the NAS procedure (3GPP, Sec 5.5.1..2.2, UE receives system information about the cell/RAT and starts a timer and registration procedure by sending a request to the AMF) .  3GPP does not teach the italicized limitations above.

The second closest prior art of record is 3GPP2"3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Solutions for NR to support non-terrestrial networks (NTN) (Release 16)"; 3GPP TR 38.821; no. V0.7.0, 13 June 2019; pages 1-86; XP051754097 (As disclosed in the IDS) . 3GPP2 teaches LEO or GEO impacting NR-RAN by having timer extensions.  3GPP2 does not teach the italicized limitations above.
For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al (Pub No: 2019/0342827) 
Wang (Pub No: 2020/0367190) [0118]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469